Citation Nr: 0106126	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  96-23 583A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a stress disorder.


REPRESENTATION

Appellant represented by:	Fred J. Fleming, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The appellant served on active duty from April 1973 to May 
1976.  He served in active duty in the Reserves from 
September 1985 to December 1985.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Diego, California.  
The RO determined that new and material evidence had not been 
received to reopen the veteran's claims of entitlement to 
service connection for a stress disorder, shin splints and 
fallen arches since the RO's last unappealed rating decision 
in July 1991 denying such claims.  In September 1997, the 
Board upheld the RO's denial of the appellant's claims.  He 
appealed to the United States Court of Appeals for Veterans 
Claims (the Court).

In October 1998, the General Counsel for VA filed a motion to 
vacate and remand that portion of the Board's decision that 
declined to reopen the claim of entitlement to service 
connection for a stress disorder.  It was further requested 
that the Court remand the remaining two issues addressed in 
the Board's decision if it were determined by the Court that 
such issues had not been abandoned.  In an Order issued in 
December 1998, the Court granted the motion to vacate and 
remand that portion of the Board's decision that declined to 
reopen the claim of entitlement to service connection for a 
stress disorder, only; the remaining two issues were 
considered by the Court to have been abandoned.  

In August 1999, the Board declined to reopen the claim of 
entitlement to service connection for a stress disorder.  

While the case was pending at the Court the VA Office of the 
General Counsel and the appellant's representative requested 
that the Court vacate the August 1999 decision.  The Court 
granted the request in July 2000 and remanded the case to the 
Board for compliance with the directives that were specified 
by the Court.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In November 2000, the Board received additional medical 
evidence consisting of apparent private psychiatric progress 
reports dating between December 1997 and October 2000.  The 
appellant noted that he did not waive initial RO review of 
the added evidence.

On November 9, 2000, the President signed H.R. 4864, Public 
Law 106-475 Veterans Claims Assistance Act of 2000 (November 
9, 2000; 114 Stat. 2096) be codified at 38 U.S.C.A. 
§ 5103(a).  This law eliminates the well-grounded requirement 
and amplifies the duty to notify and assist.  Its enactment, 
together with that of S. 1402, repeals the "McCain 
Amendment." 

The law provides that upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of that notice, the 
Secretary shall indicate which portion of that information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary, in accordance with 
section 5103A of this title and any other applicable 
provisions of law, will attempt to obtain on behalf of the 
claimant.  H.R. 4864, the "Veterans Claims Assistance Act of 
2000", signed into law November 9, 2000, codified at 
38 U.S.C.A. § 5103(a).



The law provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law further provides that the 
Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  H.R. 4864, the "Veterans Claims 
Assistance Act of 2000", signed into law November 9, 2000, 
codified at 38 U.S.C.A. § 5103A(a)(1)-(3).  

Governing law now specifically provides that the duty to 
assist includes obtaining relevant records (including private 
records) that the claimant adequately identifies to the 
Secretary and authorizes the Secretary to obtain, and that 
whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that the Secretary is 
unable to obtain records with respect to the claim.  

The notification must identify the records the Secretary is 
unable to obtain; explain the efforts that the Secretary made 
to obtain those records; and, describe any further action to 
be taken by the Secretary with respect to the claim.  H.R. 
4864, the "Veterans Claims Assistance Act of 2000", signed 
into law November 9, 2000, codified at 38 U.S.C.A. § 
5103A(b)(1), (2).  The law further states that whenever the 
Secretary attempts to obtain records from a Federal 
department or agency under this subsection or subsection (c), 
the efforts to obtain those records shall continue until the 
records are obtained unless it is reasonably certain that 
such records do not exist or that further efforts to obtain 
those records would be futile.  H.R. 4864, the "Veterans 
Claims Assistance Act of 2000", signed into law November 9, 
2000, codified at 38 U.S.C.A. § 5103A(b)(3).  

Current law more specifically provides that the assistance 
provided by the Secretary shall include obtaining the 
following records if relevant to the claim:  

(1) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to active military, naval, or air 
service that are held or maintained by a governmental 
entity.

(2) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those 
records.

(3) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain.

H.R. 4864, the "Veterans Claims Assistance Act of 2000", 
signed into law November 9, 2000, codified at 38 U.S.C.A. 
§ 5103A(c).  

The law further provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  H.R. 4864, the "Veterans Claims 
Assistance Act of 2000", signed into law November 9, 2000, 
codified at 38 U.S.C.A. § 5103A(d).  

H.R. 4864, the "Veterans Claims Assistance Act of 2000", 
signed into law November 9, 2000, alters former 38 U.S.C.A. 
§ 5107, and now provides as follows:

(a) Except as otherwise provided by law, 
a claimant has the responsibility to 
present and support a claim for benefits 
under laws administered by the Secretary.



(b) The Secretary shall consider all 
information and lay and medical evidence 
of record in a case before the Secretary 
with respect to benefits under laws 
administered by the Secretary. When there 
is an approximate balance of positive and 
negative evidence regarding any issue 
material to the determination of a 
matter, the Secretary shall give the 
benefit of the doubt to the claimant.

H.R. 4864, the "Veterans Claims Assistance Act of 2000", 
signed into law November 9, 2000, codified at 38 U.S.C.A. 
§ 5107.

Nothing in this section shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured as 
described in section 5108 of this title.  

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to a claimant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  See Marcoux v. Brown, 9 Vet. App. 289 (1996); See 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991); see also 
VAOPGCPREC 3-97.  

Therefore, the appellant's claim of entitlement to service 
connection for a stress disorder should be considered in 
light of the enactment of H.R. 4864, Public Law 106-475 
Veterans Claims Assistance Act of 2000 (November 9, 2000; 114 
Stat. 2096) codified at 38 U.S.C.A. § 5103(a).

Significantly, in a December 2000 letter the veteran's 
attorney requested that VA obtain the veteran's outstanding 
Social Security Administration (SSA) records as well as 
records apparently from the California Department of 
Rehabilitation.  

Accordingly,  the RO should arrange to obtain such 
outstanding records prior to any further appellate 
consideration.  Also, in January 2001, additional evidence 
was submitted directly to the Board without waiver of initial 
RO consideration.  
See 38 C.F.R. §§ 19.37, 20.1304(c)(2000).

To ensure that VA has met its duty to ensure full compliance 
with due process requirements, the case is remanded the RO 
for the following development:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

2.  The RO should contact the SSA and 
California Department of Rehabilitation 
as per the December 2000 letter from the 
veteran's attorney for the purpose of 
obtaining any records from such agencies 
which pertain to an award of disability 
benefits to the veteran.  The Board is 
particularly interested in obtaining the 
medical records which correspond to the 
award of disability benefits.  The RO 
should obtain copies of award 
letters/notices, administrative/appellate 
decisions, hearing transcripts, if 
applicable, and all medical records 
relied upon concerning claims/appeals 
filed by the appellant for related 
benefits.  The RO should proceed with all 
reasonable follow-up referrals that may 
be indicated by the inquiry.  All 
attempts to obtain records which are 
ultimately unsuccessful should be 
documented in the claims folder.

3.  The RO should initially consider the 
additional evidence submitted by the 
veteran in support of his claim.

4.  After undertaking any development 
deemed essential in addition to that 
specified above to include any indicated 
examination, the RO should adjudicate the 
issue of whether new and material 
evidence has been submitted to reopen a 
claim of entitlement to service 
connection for a stress disorder with 
consideration of H.R. 4864, Public Law 
106-475 Veterans Claims Assistance Act of 
2000 (November 9, 2000; 114 Stat. 2096) 
codified at 38 U.S.C.A. § 5103(a).

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  See VBA Fast Letter 
00-07 (November 17, 2000); Stegall v. 
West, 11 Vet. App. 268 (1998).

If the benefit sought on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable laws and 
regulations considered pertinent to the issue currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is notified by the RO; however, the veteran is 
hereby notified that failure to report for any VA examination 
deemed necessary by the RO without good cause shown may 
adversely affect the outcome of his claim.  38 C.F.R. § 3.655 
(2000).


		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


